MEMORANDUM **
This is an appeal from the district court’s dismissal without prejudice of appellant’s challenges to actions taken by the Social Security Administration.
The district court has certified that this appeal is not taken in good faith, and so has revoked appellant’s in forma pauperis status. Our review of the record indicates that appellant is entitled to in forma pauperis status for this appeal. See 28 U.S.C. § 1915(a). The Clerk shall amend the docket to reflect that appellant is proceeding in forma pauperis.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Specifically, the district court was correct in concluding that the federal court action *951was prematurely filed while agency proceedings were ongoing. See 42 U.S.C. § 405(g) (stating that an individual may seek judicial review after “any final decision of the Commissioner of Social Security”); see also Mathews v. Eldridge, 424 U.S. 319, 327-28, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976) (holding that claims for relief must be exhausted before the agency prior to federal judicial review).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.